DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 03 September 2021 and preliminary amendment filed on 07 December 2022.
Claims 1, 9 and 16 are amended.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1 and 16-20 are objected to because of the following informalities:  
In Claim 1, “a computing device” should be “a first computing device”.
In Claims 16-20, “computer readable” should be “computer-readable”.
Appropriate correction is required.

Claim Interpretation
Examiner notes that “device data” as used in the claims and in light of the specification is a subset of “customer data” and as such any “device data” is also “customer data” under the claims’ broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recite “transmitting the purchase response to a second computing device”. It is unclear to what computing device this “second computing device” is “second” to as there is no recited first computing device. Examiner will interpret each claim to establish a first computing device in a similar manner to Claim 1 (but recited in a manner respecting each claims’ respective statutory category) for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/466,624 in view of Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious combination of these same elements present in the ‘624 application, are broader than, use non-identical but functionally similar wording, omit elements with a corresponding loss of function, and/or are obvious in view of the above cited secondary reference. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375. This is a provisional nonstatutory double patenting rejection.
Although the ‘624 application does recite many of the same elements of the instant application, it does not explicitly recite the generating of the two scores, the recitation that the trust value is based on said two scores and the features of dependent Claim 6 of the instant application. Comeaux teaches determining a risk score for each alert (which Examiner notes includes customer data and device data). See at least column 15, lines 5-22. Comeaux teaches alert attributes may be generated based on device identification data. See at least column 23, line 51 – column 24, line 16. Comeaux teaches determining a risk score based on the risk scores generated from any one or more other alerts (i.e. it may be based on the customer and device risk scores). See at least column 30, lines 33-46 and column 30, line 65 – column 31, line 6. Comeaux discloses risk scores may be based on statistical data models including neural networks, decision trees, Bayesian networks, genetic algorithms, and several other types of non-linear statistical data models. See at least column 15, lines 5-22. Comeaux discloses risk scores may be based on neural networks (i.e. machine learning). See at least column 15, lines 5-22.
It would be obvious to one of ordinary skill in the art before the effective filing date to determine risk scores based on the customer and device data, to determine a trust value based on said scores, and to apply a statistical model to said scores to generate the trust value because Comeaux additionally teaches the motivation that these solutions “maximize fraud loss prevention by using loss driven scoring that learns from evolving fraud trends, increases speed of the fraud detection by dynamically re-evaluating risk as new information becomes available, increases in available capacity by reducing false positives, and provides scalable solution to serve growing membership with existing fraud detection assets.” See at least column 2, lines 26-43.
Also, determining device and customer scores, determining a trust value based on said scores, and applying statistical models to said scores to generate trust values as taught by Comeaux in the system disclosed by the ‘642 application is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Reference Application (Application 17/466,624)
Instant Application (Application 17/466,716)
1. A system comprising:

a computing device comprising at least one processor and configured to:

receive purchase data identifying a transaction by a customer using a first device;

obtain customer data for the customer;

obtain device data for the device;

obtain node data that includes a plurality of customer-device nodes and links between at least a portion of the plurality of customer-device nodes;

generate features for each of the plurality of customer-device nodes based on the customer data and the device data corresponding to each node;












generate a trust value based on the node data and the features;

generate a purchase response based on the trust value; and

transmit the purchase response to another computing device.

2. The system of claim 1, wherein the computing device is configured to generate the node data based on the customer data and the device data.
1. A system comprising:

a computing device comprising at least one processor and configured to:

receive purchase data identifying a transaction by a customer using a first device;

obtain customer data for the customer;

obtain device data for the device;








generate first features based on the customer data;

generate second features based on the device data;

generate a first score based on the first features, wherein the first score is indicative of a level of risk associated with the customer;

generate a second score based on the second features, wherein the second score is indicative of a level of risk associated with the device;

generate a trust value based on the first score and the second score;

generate a purchase response based on the trust value; and

transmit the purchase response to a second computing device.
3. The system of claim 1, wherein the computing device is configured to:

extract a customer identifier and a device identifier from the purchase data;

obtain the customer data based on the customer identifier; and

obtain the device data based on the device identifier.
2. The system of claim 1, wherein the computing device is configured to:

extract a customer identifier and a device identifier from the purchase data;

obtain the customer data based on the customer identifier; and


obtain the device data based on the device identifier.
8. The system of claim 1, wherein the purchase response indicates whether the transaction is fraudulent.
3. The system of claim 1, wherein the purchase response indicates whether the transaction is fraudulent.
9. The system of claim 8, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison.
4. The system of claim 3, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison.
10. The system of claim 1, wherein the transmitted purchase response causes the another computing device to either allow, or disallow, the transaction.
5. The system of claim 1, wherein the transmitted purchase response causes the second computing device to either allow, or disallow, the transaction.
5. The system of claim 1, wherein generating the trust value comprises applying a machine learning model to the generated features.
7. The system of claim 1, wherein the computing device is configured to:

apply a first machine learning model to the first features to generate the first score; and

apply a second machine learning model to the second features to generate second score.
7. The system of claim 5, wherein the machine learning model comprises a customer risk assessment model a device risk assessment model, wherein the generated features comprise customer features based on the customer data and device features based on the device data, and
wherein the computing device is configured to apply the customer risk assessment model to the customer features and the device risk assessment model to the device features.
7. The system of claim 1, wherein the computing device is configured to:

apply a first machine learning model to the first features to generate the first score; and

apply a second machine learning model to the second features to generate second score.
6. The system of claim 5, wherein the machine learning model is trained based on customer data for a plurality of customers and device data for a plurality of devices associated with the plurality of customers.
8. The system of claim 2, wherein the first machine learning model is trained based on customer data for a plurality of customers, and the second machine learning model is trained based on device data for the plurality of customers.


Although Claims 9-20 of the instant application are not shown in the above chart, they represent substantially similar subject matter to Claims 1-8 of the instant application and therefore are similarly rejected as obvious variants of Claims 1-20 in the ‘624 application in view of Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux) for reasons similar to the corresponding claims as shown above. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/466,751 in view of Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious combination of these same elements present in the ‘751 application, are broader than claims present in the ‘751 application, use non-identical but functionally similar wording, omit elements with a corresponding loss of function, and/or are obvious in view of the above cited secondary reference. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375. This is a provisional nonstatutory double patenting rejection.
Although the ‘751 application does recite many of the same elements of the instant application, it does not explicitly recite the generating of the two scores, the recitation that the trust value is based on said two scores, the features of dependent Claim 6 of the instant application, and the recitation that the machine learning is used to generate said scores. Comeaux teaches determining a risk score for each alert (which Examiner notes includes customer data and device data). See at least column 15, lines 5-22. Comeaux teaches alert attributes may be generated based on device identification data. See at least column 23, line 51 – column 24, line 16. Comeaux teaches determining a risk score based on the risk scores generated from any one or more other alerts (i.e. it may be based on the customer and device risk scores). See at least column 30, lines 33-46 and column 30, line 65 – column 31, line 6. Comeaux discloses risk scores may be based on statistical data models including neural networks, decision trees, Bayesian networks, genetic algorithms, and several other types of non-linear statistical data models. See at least column 15, lines 5-22.
It would be obvious to one of ordinary skill in the art before the effective filing date to determine risk scores based on the customer and device data, to determine a trust value based on said scores, and to apply a statistical model to said scores to generate the trust value because Comeaux additionally teaches the motivation that these solutions “maximize fraud loss prevention by using loss driven scoring that learns from evolving fraud trends, increases speed of the fraud detection by dynamically re-evaluating risk as new information becomes available, increases in available capacity by reducing false positives, and provides scalable solution to serve growing membership with existing fraud detection assets.” See at least column 2, lines 26-43.
Also, determining device and customer scores, determining a trust value based on said scores, applying statistical models to said scores to generate trust values, and using machine learning to generate said scores as taught by Comeaux in the system disclosed by the ‘751 application is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Reference Application (Application 17/466,751)
Instant Application (Application 17/466,716)
1. A system comprising:

a computing device comprising at least one processor and configured to:

receive purchase data identifying a transaction by a customer using a first device;

obtain customer data for the customer;

obtain device data for the device;

determine a segment of a plurality of segments for the customer based on the customer data, wherein each of the plurality of segments define a customer category;

determine a first feature set of a plurality of feature sets based on the segment;

generate the first feature set based on the customer data and the device data;















generate a trust value based on the node data and the features;

generate a purchase response based on the trust value; and

transmit the purchase response to another computing device.
1. A system comprising:

a computing device comprising at least one processor and configured to:

receive purchase data identifying a transaction by a customer using a first device;

obtain customer data for the customer;

obtain device data for the device;











generate first features based on the customer data;

generate second features based on the device data;

generate a first score based on the first features, wherein the first score is indicative of a level of risk associated with the customer;

generate a second score based on the second features, wherein the second score is indicative of a level of risk associated with the device;


generate a trust value based on the first score and the second score;

generate a purchase response based on the trust value; and

transmit the purchase response to a second computing device.
2. The system of claim 1, wherein the computing device is configured to:

extract a customer identifier and a device identifier from the purchase data;

obtain the customer data based on the customer identifier; and

obtain the device data based on the device identifier.
2. The system of claim 1, wherein the computing device is configured to:

extract a customer identifier and a device identifier from the purchase data;

obtain the customer data based on the customer identifier; and


obtain the device data based on the device identifier.
3. The system of claim 1, wherein the purchase response indicates whether the transaction is fraudulent.
3. The system of claim 1, wherein the purchase response indicates whether the transaction is fraudulent.
4. The system of claim 8, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison.
4. The system of claim 3, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison.
5. The system of claim 1, wherein the transmitted purchase response causes the another computing device to either allow, or disallow, the transaction.
5. The system of claim 1, wherein the transmitted purchase response causes the second computing device to either allow, or disallow, the transaction.
7. The system of claim 1 wherein generating the trust value comprises:
determining a machine learning model based on the segment; and

applying the machine learning model to the first feature set to generate the trust value.
7. The system of claim 1, wherein the computing device is configured to:

apply a first machine learning model to the first features to generate the first score; and

apply a second machine learning model to the second features to generate second score.
8. The system of claim 7, wherein the machine learning model is trained based on customer data and device data for a plurality of customers.
8. The system of claim 2, wherein the first machine learning model is trained based on customer data for a plurality of customers, and the second machine learning model is trained based on device data for the plurality of customers.


Although Claims 9-20 of the instant application are not shown in the above chart, they represent substantially similar subject matter to Claims 1-8 of the instant application and therefore are similarly rejected as obvious variants of Claims 1-20 in the ‘751 application in view of Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux) for reasons similar to the corresponding claims as shown above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method, and non-transitory computer readable medium for electronic detection of fraudulent transactions using machine learning. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 9 and 16:
Claims 1, 9 and 16:
“receive purchase data identifying a transaction by a customer using a first device;”
“generate first features based on the customer data;"
“generate second features based on the device data;”
“generate a first score based on the first features, wherein the first score is indicative of a level of risk associated with the customer;”
“generate a second score based on the second features, wherein the second score is indicative of a level of risk associated with the device;”
“generate a trust value based on the first score and the second score;”
“generate a purchase response based on the trust value;”
“transmit the purchase response….”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components. That is, other than reciting “a computing device comprising at least one processor and configure to”, “to a second computing device”, or “a non-transitory computer readable medium have instructions stored thereon, wherein the instructions, when executed by at least one processor cause a device to perform operations comprising” nothing in the claims’ elements precludes the steps from practically describing Fundamental Economic Principles or Practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is described when receiving purchase data, generating features for said data, generating scores based on said features, and generating and transmitting a purchase response based on said scores. If a claim limitations, under their broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4-6, 12-13 and 18-19 are directed to the following:
Claim(s) 4, 12 and 18:
“…wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison.”
Claim(s) 5:
“…wherein the transmitted purchase response causes the second computing device to either allow, or disallow, the transaction.”
Claim(s) 6, 13 and 19:
“…wherein the computing device is configured to apply a statistical model to the first score and the second score to generate the trust value.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Certain Methods of Organizing Human Activity which include Fundamental Economic Principles or Practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3 and 11 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3 and 11:
“…wherein the purchase response indicates whether the transaction is fraudulent.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim(s) 1, 9 and 16:
“…to a second computing device.”
“obtain customer data for the customer;”
“obtain device data for the device;”
Claim 1:
“a computing device…configured to:”
“…comprising at least one processor…”
Claim 16:
“A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:”
The computer components (computing devices, processor, non-transitory computer-readable medium storing instructions) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The obtaining step(s) are recited at a high-level of generality (i.e., as generally obtaining) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 2, 7-8, 10, 14-15, 17 and 20 contain the following additional elements:
Claim(s) 2, 10 and 17:
“extract a customer identifier and a device identifier from the purchase data;”
“obtain the customer data based on the customer identifier;”
“obtain the device data based on the device identifier.”
Claim(s) 7, 14 and 20:
“apply a first machine learning model to the first features to generate the first score;”
“apply a second machine learning model to the second features to generate second score.”
Claim(s) 8 and 15:
“…wherein the first machine learning model is trained based on customer data for a plurality of customers, and the second machine learning model is trained based on device data for the plurality of customers.”
These elements are recited at a high level of generality (i.e., as simply extracting and simply obtaining) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning and training of a machine learning model is implemented at a high level of generality (i.e. as simply using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computing devices mentioned above are disclosed in applicant’s specification (See at least paragraph [0031]). The components are described as: “Fraud detection computing device 102, workstation(s) 106, web server 104, and multiple customer computing devices 110, 112, 114 can each be any suitable computing device that includes any hardware or hardware and software combination for processing and handling information.” The processors mentioned above are disclosed in applicant’s specification (See at least paragraph [0061]). The component is described as: “Processors 201 can include one or more central processing units (CPUs), one or more graphics processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs), and the like.” The non-transitory computer readable media mentioned above are disclosed in applicant’s specification (See at least paragraph [0063]). The component(s) are described as: “Instruction memory 207 can store instructions that can be accessed (e.g., read) and executed by processors 201. For example, instruction memory 207 can be a non-transitory, computer-readable storage medium such as a read-only memory (ROM), an electrically erasable programmable read-only memory (EEPROM), flash memory, a removable disk, CD-ROM, any non-volatile memory, or any other suitable memory.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for extracting various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for obtaining and extracting various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux).

Claim 1
A system comprising:
a computing device comprising at least one processor and configured to: (Comeaux discloses embodying their invention using computing devices comprising processors. See at least column 13, line 66 – column 14, line 10.)
receive purchase data identifying a transaction by a customer using a first device; (Comeaux discloses receiving purchase data identifying transactions by a customer using a first device. See at least column 21, lines 4-13 and column 22, lines 32-52.)
obtain customer data for the customer; (Comeaux discloses retrieving customer and device records for the identified customer and device. See at least column 7, line 55 – column 8, line 33.)
obtain device data for the device; (Comeaux discloses retrieving customer and device records for the identified customer and device. See at least column 7, line 55 – column 8, line 33.)
generate first features based on the customer data; (Comeaux discloses determining if various scenario attribute models (i.e. features) match the data (Examiner notes this necessarily requires generating said scenario features for said data in order to make a comparison). See at least column 14, line 43 – column 15, line 4 and column 15, lines 43-63.)
generate second features based on the device data; (Comeaux discloses determining if various scenario attribute models (i.e. features) match the data (Examiner notes this necessarily requires generating said scenario features for said data in order to make a comparison). See at least column 14, line 43 – column 15, line 4 and column 15, lines 43-63.)
generate a first score based on the first features, wherein the first score is indicative of a level of risk associated with the customer; (Comeaux discloses determining a risk score for each alert. See at least column 15, lines 5-22.)
generate a second score based on the second features, wherein the second score is indicative of a level of risk associated with the device; (Comeaux discloses determining a risk score for each alert. See at least column 15, lines 5-22. Comeaux discloses alert attributes may be generated based on device identification data. See at least column 23, line 51 – column 24, line 16.)
generate a trust value based on the first score and the second score; (Comeaux discloses determining a risk score based on the risk scores generated from any one or more other alerts (i.e. it may be based on the customer and device risk scores). See at least column 30, lines 33-46 and column 30, line 65 – column 31, line 6.)
generate a purchase response based on the trust value; and (Comeaux discloses generating fraud alert elements that are used to deny one or more transactions associated with each client. See at least column 11, lines 33-53.)
transmit the purchase response to a second computing device. (Comeaux discloses generating and transmitting their notifications to analyst computers. See at least column 22, lines 32-52.)

Claim 2
The system of claim 1, wherein the computing device is configured to:
extract a customer identifier and a device identifier from the purchase data; (Comeaux discloses retrieving customer and device records for an identified customer and device based on data (device and customer identifications) extracted from the purchase data. See at least column 7, line 55 – column 8, line 33 .)
obtain the customer data based on the customer identifier; and (Comeaux discloses retrieving customer and device records for an identified customer and device based on data (device and customer identifications) extracted from the purchase data. See at least column 7, line 55 – column 8, line 33.)
obtain the device data based on the device identifier. (Comeaux discloses retrieving customer and device records for an identified customer and device based on data (device and customer identifications) extracted from the purchase data. See at least column 7, line 55 – column 8, line 33.)

Claim 3
The system of claim 1, wherein the purchase response indicates whether the transaction is fraudulent. (Comeaux discloses generating fraud alert elements that are used to deny one or more transactions associated with each client. See at least column 11, lines 33-53.)

Claim 4
The system of claim 3, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison. (Comeaux discloses comparing the risk score to an acceptability threshold for whitelisting or blacklisting. See at least column 26, lines 29-49.)

Claim 5
The system of claim 1, wherein the transmitted purchase response causes the second computing device to either allow, or disallow, the transaction. (Comeaux discloses generating fraud alert elements that are used to deny one or more transactions associated with each client. See at least column 11, lines 33-53.)

Claim 6
The system of claim 1, wherein the computing device is configured to apply a statistical model to the first score and the second score to generate the trust value. (Comeaux discloses risk scores may be based on statistical data models including neural networks, decision trees, Bayesian networks, genetic algorithms, and several other types of non-linear statistical data models. See at least column 15, lines 5-22.)

Claim 7
The system of claim 1, wherein the computing device is configured to:
apply a first machine learning model to the first features to generate the first score; and (Comeaux discloses risk scores may be based on neural networks (i.e. machine learning). See at least column 15, lines 5-22.)
apply a second machine learning model to the second features to generate second score. (Comeaux discloses risk scores may be based on neural networks (i.e. machine learning). See at least column 15, lines 5-22.)


Claim 9
Claim 9 is substantially similar to or broader than Claim 1 but recited as a different category of statutory subject matter and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.


Claim 16
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: (Comeaux discloses embodying their invention using computing devices comprising processors and non-transitory computer readable media. See at least column 13, line 66 – column 14, line 10.)
The remainder of Claim 16 is substantially similar to Claim 8 but recited as a different category of statutory subject matter and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeaux et al. (US 10,567,402 B1 hereinafter Comeaux) in view of Pandian et al. (US 2021/0374754 A1 hereinafter Pandian.

Claim 8
The system of claim 2, wherein the first machine learning model is trained based on customer data for a plurality of customers, and the second machine learning model is trained based on device data for the plurality of customers. (Comeaux discloses training the machine learning models. See at least column )

	Although Comeaux does disclose training their machine learning models, they might not explicitly disclose using customer data for a plurality of customers and device data for the plurality of customers. Pandian teaches that a machine learning-based network may be training using training data sets that comprise historical device data (Examiner notes device data is also customer data). See at least paragraphs [0071] and [0089].
	It would be obvious to one of ordinary skill in the art before the effective filing date to train the machine learning algorithms of Comeaux using historical device data as taught by Pandian because Pandian additionally teaches the motivation that this training yields an optimal output based on the trained data and improves performance in detecting risk levels of source devices to a merchant account over time. See at least paragraph [0089].
Also, utilizing historical device data as a training dataset as taught by Pandian to train the machine learning algorithms of Comeaux is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15
Claim 15 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al. (US 2019/0378010 A1) discloses implementation of machine learning models and Bayesian networks to output fraud risk scores for purchases including collection of device identifier data.
Yong (CN 110175850 A) discloses feature vector analysis for transaction abnormality detection including component score information.
Gosset et al. (CN 110633987 A) discloses risk score threshold evaluation including component model evaluation based on device data, customer data, and various historical data.
Shirodkar et al. (“Credit Card Fraud Detection Techniques – A Survey”) discloses methods for training neural networks when determining credit card fraud.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691